             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:18-cv-00300-MR-WCM


LEAH MORAN, individually and as )
executrix for the Estate of Heather
                                )
GRACE BOONE LEVITSKY,           )
                                )
                    Plaintiff,  )
                                )
     vs.                        )              ORDER
                                )
POLK COUNTY, et al.,            )
                                )
                    Defendants. )
_______________________________ )

     THIS MATTER is before the Court sua sponte.

     This matter is currently scheduled for trial during the March 8, 2021

trial term. In August 2020, the parties advised the Court that they had

reached a settlement of this matter.      Because the beneficiaries of that

settlement are minors, the parties’ settlement agreement requires court

approval. Accordingly, the Plaintiff filed a consent motion seeking approval

of the minor settlement. [See Doc. 56].

     The Court held a hearing on the Plaintiff’s motion to approve the

settlement agreement on December 8, 2020.          At that time, the Court

determined that additional issues must be addressed before the settlement




     Case 1:18-cv-00300-MR-WCM Document 68 Filed 02/17/21 Page 1 of 2
can be approved. Despite being contacted by the Court’s chambers on a

number of occasions regarding the status of the case, the parties have not

taken any further action with respect to the motion to approve the settlement.

In light of the circumstances, the Court enters the following order.

      IT IS, THEREFORE, ORDERED that this matter is CONTINUED from

the March 8, 2021 trial term and will be reset for trial during the Court’s May

10, 2021 term.

      IT IS FURTHER ORDERED that the Plaintiff’s Consent Motion to

Approve Wrongful Death Settlement [Doc. 56] is DENIED WITHOUT

PREJUDICE to refiling upon the resolution of the various issues identified by

the Court at the December 8, 2020 hearing.

      IT IS SO ORDERED.
                          Signed: February 16, 2021




                                           2



     Case 1:18-cv-00300-MR-WCM Document 68 Filed 02/17/21 Page 2 of 2
